Exhibit 10.1

 

LOGO [g712162snap0001.jpg]

February 1, 2019

Michael Mason

Dear Michael:

On behalf of Karyopharm Therapeutics Inc., (the “Company”), I am very pleased to
inform you that subject to the approval of the Board of Directors of the Company
(the “Board”), the Company anticipates appointing you to the position of Senior
Vice President, Chief Financial Officer and Treasurer of the Company.

The terms of your position with the Company are as set forth below:

1.    Position. Subject to the approval of the Board, as of February 25, 2019
(the “Commencement Date”), you will become Senior Vice President, Chief
Financial Officer and Treasurer of the Company, reporting to the Company’s Chief
Executive Officer and, as of March 2, 2019, you will be appointed as the
principal financial and accounting officer of the Company. In your role you will
have the responsibilities customarily associated with such position and those
responsibilities consistent with your role that are assigned to you by the
Company’s Chief Executive Officer. In return for the compensation payments set
forth in this letter, you agree to devote your full business time, best efforts,
skill, knowledge, attention, and energies to the advancement of the Company’s
business and interests and to the performance of your duties and
responsibilities as an employee of the Company and not to engage in any other
business activities without prior approval from the Company, except that you may
engage in other activities that may be approved in advance by the Board.

2.    Compensation.

a.    Base Salary. You will be paid a semi-monthly base salary of $16,666.67
($400,000, if annualized), subject to all applicable taxes and withholdings,
pursuant to the Company’s regular payroll policy. Your salary may be adjusted
from time to time in accordance with normal business practices and in the sole
discretion of the Company.

b.    Bonus Program. You will be eligible for an annual performance and
retention bonus that targets forty percent (40%) of your annualized base salary
based upon achievement of certain individual performance goals and corporate
milestones established by the Company; provided, however, that any such bonus
for calendar year 2019 will be prorated. Achievement of goals will be determined
in the sole discretion of the Board or a Compensation Committee of the Board
(the “Compensation Committee”). To earn any part of the bonus, you must be
employed on the December 31st of the applicable bonus year and such bonus will
be paid by no later than March 15th of the year immediately following the year
to which the applicable annual bonus relates. Your bonus target may be adjusted
from time to time in accordance with normal business practices and in the sole
discretion of the Company.

 

LOGO [g712162snap0002.jpg]         



--------------------------------------------------------------------------------

c.    Stock Option Grant. Subject to the approval of the Compensation Committee,
the Company will grant you a stock option to purchase 150,000 (one hundred fifty
thousand) shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), at a price per share equal to the closing price per share of
the Common Stock on the Nasdaq Global Select Market on the date of grant. The
stock option will vest over four years at the rate of 25% on the one-year
anniversary of the Commencement Date, subject to your continuing engagement with
the Company as of that date. The remaining shares shall vest monthly over the
following three years, subject to your continued engagement with the Company.
The stock option will be granted pursuant to the inducement grant exception
under NASDAQ Rule 5635(c)(4) and not pursuant to the Company’s 2013 Stock
Incentive Plan or any other equity incentive plan of the Company, as an
inducement that is material to your entering into employment with the Company.
This option grant shall also be subject to such other terms and conditions of
the applicable Stock Option Agreement.

d.    Sign-On Bonus. Contingent upon the commencement of your employment and
subject to the terms and conditions set forth herein, the Company agrees to pay
you a one-time sign-on bonus of $75,000.00 (the “Sign-On Bonus”), less all
applicable taxes and withholdings, which will be paid no later than the payroll
date for the second full pay period following the Commencement Date. If you
voluntarily terminate your employment with the Company without Good Reason
(defined below) or are terminated by the Company for Cause (as defined below)
prior to the one-year anniversary of the Commencement Date, you will be
obligated to repay the entire net amount of the Sign-On Bonus received by you.
If you voluntarily terminate your employment with the Company without Good
Reason or are terminated by the Company for Cause after the one-year anniversary
of the Commencement Date but prior to the two-year anniversary of the
Commencement date, you will be obligated to repay to the Company an amount equal
to fifty percent (50%) of the net amount of the Sign-On Bonus. You agree that
any portion of the net amount of the Sign-On Bonus owed to the Company will be
repaid immediately upon the voluntary termination of your employment by you for
Good Reason or the termination of your employment by the Company for Cause. No
portion of the Sign-On Bonus shall be repayable if you remain employed following
the two-year anniversary of the Commencement Date.

e.    Payments due upon termination. In the event of termination, regardless of
the reason of such termination, the Company shall pay you: (i) any unpaid base
salary for services rendered prior to the date of termination of employment;
(ii) reimbursement of any unreimbursed business expenses incurred as of the date
of termination of employment in accordance with the Company’s expense
reimbursement policy, (iii) accrued but unused vacation (if applicable) through
the date of termination of employment, (iv) any earned but unpaid bonus payment
for

 

2



--------------------------------------------------------------------------------

the year immediately preceding the year in which your employment is terminated,
and (v) all other payments, benefits or fringe benefits to which you shall be
entitled under the terms of any applicable compensation arrangement or benefit,
equity or fringe benefit plan or program or grant or this letter agreement

f.    Severance Benefits. If your employment is terminated without Cause, or you
resign for Good Reason, then the Company (or its successor entity) will,
provided you execute and allow to become effective (within 60 days following the
termination or such shorter period as may be directed by the Company) a
severance and release of claims agreement in a form to be provided by the
Company (which will include, at a minimum, a release of all releasable claims,
non-disparagement, confidentiality, and cooperation obligations, and
reaffirmation of your post-employment obligations set forth in the attached
Non-Disclosure, Inventions Assignment, Non-Competition, and Non-Solicitation
Agreement) (the “Release Agreement”): (a) pay you, as severance pay, the
equivalent of one (1) month of your base salary as of the date of your
termination from employment for every two (2) months of employment with the
Company, not to exceed a total of six (6) months of base salary regardless of
the duration of your employment with the Company (or such greater amount
specified in any Company severance plan under which you are eligible) (the
“Severance Period”); and (b) provided you elect to continue your and your
eligible dependents’ participation in the Company’s medical and dental benefit
plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”), pay the monthly premium to continue such coverage for the lesser of
(i) the Severance Period and (ii) the end of the calendar month in which you
become eligible to receive group health plan coverage under another employee
benefit plan. Notwithstanding the foregoing, if your employment is terminated
without Cause, or you resign for Good Reason, each within one year following the
consummation of a Change in Control, then the Severance Period shall be twelve
(12) months or such greater amount specified in any Company severance plan under
which you are eligible. Any severance pay will be paid in the form of salary
continuation in accordance with the Company’s payroll procedures, with payments
beginning in the first pay period beginning after the Release Agreement becomes
binding, provided that if the foregoing sixty (60) day period (or such shorter
period as may be directed by the Company) would end in a calendar year
subsequent to the year in which your employment ends, payments will not begin
before the first payroll period of the subsequent year.

“Change in Control” shall mean the sale of all or substantially all of the
outstanding shares of capital stock, assets or business of the Company, by
merger, consolidation, sale of assets or otherwise (other than a transaction in
which all or substantially all of the individuals and entities who were
beneficial owners of the capital stock of the Company immediately prior to such
transaction beneficially own, directly or indirectly, more than 50% of the
outstanding securities (on an as-converted to Common Stock basis) entitled to
vote generally in the election of directors of the (i) resulting, surviving or
acquiring corporation in such transaction in the case of a merger, consolidation
or sale of outstanding shares, or (ii) acquiring corporation in the case of a
sale of assets; provided that, where required for compliance with Section 409A,
the event described above is also a change in control event as set forth in
Treas. Reg. Section 1.409A-3(i)(5).

 

3



--------------------------------------------------------------------------------

“Cause” shall mean (i) your conviction by a court of competent jurisdiction of
theft or misappropriation by you of assets of the Company, (ii) your conviction
by a court of competent jurisdiction of fraud committed by you or at your
direction, (iii) your conviction by a court of competent jurisdiction of, or
pleading “guilty” or “no contest” to, (a) a felony or (b) any other criminal
charge that has, or could be reasonably expected to have, a material adverse
impact on the Company or the performance of your duties, and/or (iv) a
determination by the Company in its sole discretion of (w) an act or acts of
material willful misconduct by you in violation of law or government regulation
in the course of your employment by the Company, (x) willful, repeated and
material failure to perform, or gross negligence in the performance of, the
duties which are reasonably assigned to you by the Company, (y) material breach
of any agreement to which you and the Company are party and/or (z) failure to
fully participate in a Company investigation as may be reasonably requested by
the Company; provided, however, that you shall have a period of thirty (30) days
to cure any act constituting Cause (if the Company reasonably determines that
such act is curable) under clauses (x), (y) or (z) of this paragraph, following
the Company’s delivery to you of written notice, setting forth in reasonable
detail the facts and circumstances claimed to provide a basis for the
termination for Cause.

“Good Reason” shall mean (i) the assignment to you of any duties inconsistent in
any adverse, material respect with your position, authority, duties, titles or
responsibilities as then constituted, or any other action by the Company which
results in a material diminution in such position, authority, duties, titles or
responsibilities, (ii) a reduction in the aggregate of your base compensation by
greater than ten percent (10%) or the termination of your rights to any employee
benefits, except to the extent that any such benefit is replaced with a
comparable benefit, or a reduction in scope or value thereof, other than as a
result of across-the-board reductions or terminations affecting employees of the
Company generally, (iii) a requirement that you, without your prior consent,
regularly report to work at a location that is thirty (30) miles or more away
from your then current place of work; or (iv) the material breach by the Company
of this offer letter or any other employment-related agreement to which you and
the Company are party; provided, however, that the conditions described
immediately above in clauses (i) through (iv) shall not give rise to a
termination for Good Reason, unless you have notified the Company in writing
within thirty (30) days of the first occurrence of the facts and circumstances
claimed to provide a basis for the termination for Good Reason, the Company has
failed to correct the condition within thirty (30) days after the Company’s
receipt of such written notice, and you actually terminate employment with the
Company within sixty (60) days of the first occurrence of the condition. For the
avoidance of doubt, your required travel on the Company’s business shall not be
deemed a relocation of your principal office under clause (iii), above.

 

4



--------------------------------------------------------------------------------

g.    Withholding. The Company shall withhold from any compensation or benefits
payable under this letter agreement any federal, state and local income,
employment or other similar taxes as may be required to be withheld pursuant to
any applicable law or regulation.

3.    Benefits. You will be eligible to participate in such healthcare related,
retirement and other benefits as are approved by the Board and made available to
other employees of the Company. As is the case with all employee benefits, such
benefits will be governed by the terms and conditions of applicable plans or
policies, which are subject to change or discontinuation at any time.

4.    At-Will Employment. Your employment with the Company is and shall at all
times during your employment hereunder be “at-will” employment. The Company or
you may terminate your employment at any time for any reason, with or without
cause, and with or without notice. The “at-will” nature of your employment shall
remain unchanged during your tenure as an employee of the Company and may only
be changed by an express written agreement that is signed by you and the
Company. Similarly, nothing in this letter shall be construed as an agreement,
either express or implied, to pay you any compensation or grant you any benefit
beyond the end of your employment with the Company, except to the extent set
forth in Section 2(f) hereof.

5.    Non-Disclosure, Inventions Assignment, Non-Competition, and
Non-Solicitation Agreement. As a condition of your employment, you are also
required to sign and comply with a Non-Disclosure, Inventions Assignment,
Non-Competition, and Non-Solicitation Agreement effective your first day of
employment. A copy of that agreement accompanies this offer letter. Please
address any concerns you may have with this agreement prior to your first day of
employment at the Company. You acknowledge that your receipt of the sign-on
bonus set forth in this offer letter is contingent upon your agreement to the
non-competition provisions set forth in the Non-Disclosure, Inventions
Assignment, Non-Competition, and Non-Solicitation Agreement, and that such
consideration is fair and reasonable in exchange for your compliance with such
non-competition obligations.

6.    Resolution of Disputes. Any controversy or claim arising out of or
relating to your employment, this letter agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, shall be submitted to arbitration in
Boston, Massachusetts before a single arbitrator (applying Massachusetts law),
in accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (“AAA”) as modified by
the terms and conditions of this Section 6; provided, however, that provisional
injunctive relief may, but need not, be sought in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. The arbitrator shall be selected by mutual
agreement of the parties or, if the parties cannot agree, by striking from a
list of arbitrators supplied by AAA. The arbitrator shall issue a written
opinion revealing, however briefly, the essential findings and conclusions upon
which any award is based. Final resolution of any dispute through arbitration
may include any remedy or relief which the arbitrator deems just and equitable.
Any award

 

5



--------------------------------------------------------------------------------

or relief granted by the arbitrator hereunder shall be final and binding on the
parties hereto and may be enforced by any court of competent jurisdiction. The
Company shall pay the arbitrator’s fees and all AAA costs and administrative
fees in excess of the amount of filing and other court-related fees you would
have been required to pay if you initiated claims in a court of law.

The parties acknowledge that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this letter agreement or your employment.

The arbitrator shall have the sole and exclusive power and authority to decide
any and all issues of or related to whether this letter agreement or any
provision of this letter agreement is subject to arbitration.

7.    No Inconsistent Obligations. By accepting this offer of employment, you
represent and warrant to the Company that you are under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with your
obligations set forth in this letter agreement or that would be violated by your
employment by the Company. You agree that you will not take any action on behalf
of the Company or cause the Company to take any action that will violate any
agreement that you have with a prior employer.

8.    Miscellaneous.

a.    This letter agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

b.    The Company may only assign this letter agreement to a successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, provided, that
such successor expressly agrees to assume, be bound by and perform this letter
agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such assignment had taken place, and “Company”
shall include any such successor that assumes and agrees to perform this letter
agreement, by operation of law or otherwise. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective agents,
representatives, attorneys, insurers, parents, subsidiaries, successors,
permitted assigns, and affiliates.

c.    No provision of this letter agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and the Company. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this letter agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.

 

6



--------------------------------------------------------------------------------

d.    Your offer is contingent upon the successful completion of an employment
and criminal background check (which will require you to complete and sign all
necessary consent forms authorizing the Company or its designee to perform these
background inquiries). The Company may also require that you provide names and
contact information so we may conduct reference checks about your past
employment.

e.    For purposes of federal immigration law, you will be required to provide
to the Company documentary evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided to us
within three (3) business days of your date of hire, or our employment
relationship with you will be terminated.

f.    As an employee of the Company, you will be required to comply with all
Company policies and procedures. Violations of the Company’s policies may lead
to immediate termination of your employment. Further, the Company’s premises,
including all workspaces, furniture, documents, and other tangible materials,
and all information technology resources of the Company (including computers,
data and other electronic files, and all internet and email) are subject to
oversight and inspection by the Company at any time. Company employees should
have no expectation of privacy with regard to any Company premises, materials,
resources, or information.

g.    By signing this letter, you are representing that you have full authority
to accept this position and perform the duties of the position without conflict
with any other legal or contractual obligations, and that you are not involved
in any situation that might create, or appear to create, a conflict of interest
with respect to your loyalty to or duties for the Company. You additionally
represent and warrant that you have not taken or shared with the Company any
confidential or proprietary information belonging to any former employer or
other third party, and that you will at no time during the course of your
employment with the Company use or disclose any such confidential or proprietary
information of another party without that party’s express consent.

9.    Section 409A. It is intended that this letter agreement comply with or be
exempt from Section 409A of the Internal Revenue Code of 1986, and the Treasury
Regulations and IRS guidance thereunder (collectively referred to as
“Section 409A”), and notwithstanding anything to the contrary herein, it shall
be administered, interpreted, and construed in a manner consistent with
Section 409A. To the extent that any reimbursement, fringe benefit, or other,
similar plan or arrangement in which you participate provides for a “deferral of
compensation” within the meaning of Section 409A, (a) the amount of expenses
eligible for reimbursement provided to you during any calendar year shall not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to you in any other calendar year, (b) the reimbursements for expenses
for which you are entitled to be reimbursed

 

7



--------------------------------------------------------------------------------

shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, (c) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit, and (d) the reimbursements shall be made
pursuant to objectively determinable and nondiscretionary Company policies and
procedures regarding such reimbursement of expenses. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this letter agreement on account of termination of your employment shall
be made unless and until you incur a “separation from service” within the
meaning of Section 409A. In the case of any amounts payable to you under this
letter agreement that may be treated as payable in the form of “a series of
installment payments”, as defined in Treasury Regulation
Section 1.409A-2(b)(2)(iii), your right to receive such payments shall be
treated as a right to receive a series of separate payments for purposes of such
Treasury Regulation. If any paragraph of this letter agreement provides for
payment within a time period, the determination of when such payment shall be
made within such time period shall be solely in the discretion of the Company.
If and to the extent any portion of any payment, compensation or other benefit
provided to you in connection with your employment termination is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, and you are a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in accordance
with its procedures, by which determination you hereby agree that you are bound,
such portion of the payment, compensation or other benefit shall not be paid
before the earlier of (i) the expiration of the six month period measured from
the date of your “separation from service” (as determined under Section 409A of
the Code) or (ii) the tenth day following the date of your death following such
separation from service (the “New Payment Date”). The aggregate of any payments
that otherwise would have been paid to you during the period between the date of
separation from service and the New Payment Date shall be paid to you in a lump
sum in the first payroll period beginning after such New Payment Date, and any
remaining payments will be paid on their original schedule.

10.    Choice of Law. The validity, interpretation, construction and performance
of this letter agreement shall be governed by the laws of the Commonwealth of
Massachusetts without regard to the choice of law principles thereof.

11.    Entire Agreement. This letter, together with the other documents and
agreements referenced herein, sets forth all of the terms of your employment
with the Company, and supersedes any prior representations or agreements
including, but not limited to, any representations made during your recruitment,
interviews or pre-employment negotiations, whether written or oral. This letter
may not be modified or amended except by a written agreement signed by the
Company and you. This offer of employment will terminate if it is not accepted,
signed and returned by close of business on February 8, 2019.

[Signatures appear on following page]

 

8



--------------------------------------------------------------------------------

Sincerely, KARYOPHARM THERAPEUTICS INC. By:  

/s/ Michael Kauffman

  Name:   Michael Kauffman, M.D., Ph.D.   Title:   Chief Executive Officer

 

The foregoing correctly sets forth the terms of my employment by Karyopharm
Therapeutics Inc. I am not relying on any representations pertaining to my
employment other than those set forth above. Agreed:  

/s/ Michael Mason

  Michael Mason Date:   2/3/19

 

9